Citation Nr: 0526908	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  04-04 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from February 
1941 to October 1945.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a June 2003 rating decision of the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).  

In September 2005, pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2004), a Deputy Vice Chairman at 
the Board granted a motion to advance the veteran's case on 
the docket that was submitted by the veteran's service 
representative.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claims and the evidence necessary to substantiate his claims.

2.  Hearing loss was not diagnosed in service, sensorineural 
hearing loss was not manifest to a compensable degree within 
one year of service discharge, nor did hearing loss result 
from disease or injury of service origin.

3.  Tinnitus was not shown in service, nor is the veteran 
shown to currently have tinnitus.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, may not be presumed to be of service onset and is 
not related to any inservice disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112(a)(4), 1113, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2004).

2.  Tinnitus was not incurred in or aggravated by service, 
and is not related to any inservice disease or injury.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for bilateral 
hearing loss and tinnitus.  He claims that these disorders 
are related to experiences that he had in service which 
included noise exposure from gun fire in World War II.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
set out the legal criteria and then analyze the appellant's 
claims.  

Veterans Claims Assistance Act 
VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2004).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that the 
RO provided the veteran with a copy of the June 2003 rating 
decision and January 2004 statement of the case which 
included a discussion of the facts of the claim, notification 
of the basis of the decision, and a summary of the evidence 
used to reach that decision.  The January 2004 statement of 
the case provided the veteran with notice of all the laws and 
regulations pertinent to his claim.  

Further, in correspondence dated in March 2003, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claim, including which 
portion of the information and evidence was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
VCAA notice advised the veteran of what the evidence must 
show to establish entitlement to service connection for the 
disabilities at issue.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) handed down 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court reaffirmed that the enhanced 
duty to notify provisions under the VCAA should be met prior 
to an initial unfavorable agency of original jurisdiction 
(AOJ) decision on the claim.  In the instant appeal, the VCAA 
notice was provided to the veteran in March 2003, prior to 
the first AOJ adjudication of the claims.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

The Board also acknowledges that the March 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159(b)(1) (2004).  A complying notice, however, need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Although the March 2003 notice did not use the exact 
language, throughout the course of this appeal, the RO asked 
the veteran for all the information and evidence necessary to 
substantiate his claims - that is, evidence of the type that 
should be considered by VA in assessing his claims.  A 
generalized request in the initial VCAA notice for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the initial notice 
did not harm the veteran, and it would be legally proper to 
render a decision in the case without further notice under 
the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran pertinent VA audiology examinations in 
May 2003 and October 2003.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims of entitlement to service connection 
for bilateral hearing loss and tinnitus.  Accordingly, the 
Board will proceed with appellate review.

Criteria

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  

Service connection for sensorineural defective hearing may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

In order for hearing loss to be considered a disability for 
VA purposes entitling the appellant to compensation benefits, 
certain criteria must be met.  Under 38 C.F.R. § 3.385 
(2004), impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. The 
regulation does not state that the requirements contained 
therein need be met during service.  See Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The CAVC held in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at the time of 
separation from service.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed bilateral hearing loss 
and/or tinnitus.  

The May 2003 VA audiometric examination report disclosed that 
the veteran's hearing acuity in pure tone testing was 
measured as having moderately severe to profound 
sensorineural hearing loss in the right ear (average pure 
tone thresholds were at 85 decibels) and a moderate to 
profound sensorineural hearing loss in the left ear (average 
pure tone thresholds were at 83 decibels).  Speech reception 
thresholds were in agreement with pure tone test results (44 
percent in the right ear, and 34 percent in the left ear).  

The October 2003 VA audiometric examination report disclosed 
similar hearing deficiencies as those found in the May 2003 
VA examination.  The veteran's hearing acuity in pure tone 
testing was measured as showing moderately severe sloping to 
profound mixed hearing loss in the right ear (average pure 
tone thresholds were at 88 decibels) and moderately severe 
sloping to profound sensorineural hearing loss in the left 
ear (average pure tone thresholds were at 84 decibels).  
Speech reception thresholds were in agreement with pure tone 
test results (42 percent in the right ear, and 70 percent in 
the left ear).  

Private audiometric hearing test results submitted by the 
veteran, dated in August 1999, November 1999, and April 2001 
showed loss of hearing acuity for VA purposes, although the 
deficiencies noted were not as profound as shown in the 2003 
VA audiometric examination reports.  

The Board finds for the current existence of the claimed 
bilateral hearing loss.  38 C.F.R. § 3.385 (2004).  The 
Hickson element (1) has therefore been satisfied as to that 
disability.  

On the other hand, the Board finds that the preponderance of 
the evidence is against the current existence of the claimed 
tinnitus, and that the Hickson element (1) has therefore not 
been satisfied as to that claim.  

As noted, the veteran has asserted that he has current 
tinnitus.  The Court has held, however, that lay persons, 
such as the appellant, are not competent to offer evidence 
that requires medical knowledge, such as the diagnosis or 
cause of a disability.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The medical evidence, in fact, serves to contradict the 
appellant's contention that he currently has tinnitus 
disease.  Specifically, in the reports of the May 2003 and 
October 2003 VA audio examinations, it was noted that the 
veteran had denied tinnitus.  Due to the absence of tinnitus 
as reported by the veteran, it was the examiners' opinions 
that it was not at least as likely as not that tinnitus is 
related to military service.  Moreover, in the report of the 
April 2001, private audiology study, it is also noted that 
there was no tinnitus.  

Essentially, other than the veteran's own statements, the 
claims folder contains no diagnosis of current tinnitus.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Service connection cannot 
be granted for tinnitus, where, as in the present case, the 
preponderance of the evidence fails to demonstrate that the 
appellant currently has the claimed disability.  The criteria 
for a valid claim for service connection for tinnitus, 
therefore, have not been met in this case.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer at 225.  While the Board is sympathetic to the 
appellant's assertions that he currently has the claimed 
tinnitus, again, he is not qualified to render a medical 
opinion and his statements cannot serve as competent medical 
evidence of a current diagnosis of that disorder.  

As noted above, however, the evidence supports the current 
existence of the claimed bilateral hearing loss.  38 C.F.R. 
§ 3.385 (2004).  The Hickson element (1) has therefore been 
satisfied as to that disability.

With respect to Hickson element (2), there is no record of 
hearing loss in service.  Service medical records do not show 
any complaints of, treatment for, or diagnosis of hearing 
loss.  Measurement of the veteran's hearing acuity upon 
separation shows normal hearing with 15/15 by whispered voice 
and spoken voice test.  

Notwithstanding the lack of evidence of bilateral hearing 
loss during service, service connection may still be granted 
if all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  The question then is 
whether the evidence is at least in equipoise as to whether 
the veteran has bilateral hearing loss that is related to 
service.  

The veteran himself has theorized that his bilateral hearing 
loss is directly the result of military noise exposure that 
he experienced from gun fire during service in World War II.  
With respect to any medical conjectures that could be made on 
his part, the veteran has not been shown to possess the 
medical background required to provide such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Lay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose 
and need not be considered.  Hyder v. Derwinski, 1 Vet. 
App. 221, 225 (1991).

The Board notes, however, that the veteran is competent to 
report that he was exposed to sustained acoustic trauma from 
weapons in service because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The question for consideration is whether the veteran 
sustained an injury to his ears in service that resulted in a 
current disorder.  

Applying the Hickson analysis, the Board concludes that there 
was an in-service injury to the veteran's ears in the form of 
acoustic trauma from sustained weapons fire at close 
proximity, and that the veteran has a current bilateral 
hearing loss disorder.  Hickson elements (1) and (2) are, 
accordingly, met.  


Preliminarily, with respect to whether a relationship can be 
established between the current bilateral hearing loss and 
service on a presumptive basis, it is initially noted that 
there are no medical treatment records available for the 
first post-service year.  Moreover, the initial medically 
documented report of hearing loss is shown over 54 years 
after service, in the report of an August 1999 private 
audiology study in which a sudden loss of hearing, with the 
right greater than the left, was reported.  Given the absence 
of the documentation of bilateral hearing loss in the first 
post-service year, entitlement to service connection for 
sensorineural hearing loss may not be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

With respect to Hickson element (3), medical nexus evidence, 
the Board finds that the preponderance of that evidence 
stands against the veteran's claim that his bilateral hearing 
is etiologically related to an in-service disease or injury.  

The only medical opinions and, therefore, the only competent 
evidence on the subject are contained in the reports of the 
May 2003 and October 2003 VA audiology examinations that were 
conducted for the express purpose of determining the etiology 
of the claimed disorder.  

The conclusion reached by the examiner who conducted the May 
2003 VA audiometric examination was that "due to the delay 
of onset of hearing loss symptoms as reported by the 
veteran," it was not at least as likely as not that the 
veteran's hearing loss was related to his military service.  

The conclusion reached by the examiner who conducted the 
October 2003 VA audiometric examination was that because the 
veteran's historical credibility is in question, and because 
there is no evidence in the service medical records to 
support the claim for hearing loss, it is not at least as 
likely as not that the veteran's hearing loss is related to 
his military service.  

These examination reports and opinions must be deemed highly 
probative because they were based upon a review of the 
veteran's military and post-military history, thorough 
testing, and provided detailed reasons and bases for the 
conclusions reached.  There is no competent medical evidence 
in the claims file that contradicts these conclusions.  

Pursuant to 38 U.S.C.A. § 5107, where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See also 38 C.F.R. § 3.102.  

As to this issue, the Board finds that there is not an 
approximate balance of the positive and negative evidence as 
to whether the veteran currently has bilateral hearing loss 
that is related to the in-service injury.  Essentially, the 
probative and competent evidence of record preponderates 
against the veteran's claim that his bilateral hearing loss 
is associated with active service.  Thus, the Board concludes 
that the claim for service connection for bilateral hearing 
loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

By the same token, as explained in detail above, the Board 
finds that there is no approximate balance of the positive 
and negative evidence as to whether the appellant currently 
has the claimed tinnitus.  Clearly, the preponderance of the 
evidence is also against that claim.  Thus, the Board 
concludes that the appellant's claims for service connection 
for bilateral hearing loss and tinnitus cannot be granted.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


